There is no misjoinder of causes of action here as contended for by the appellant. An examination of the complaint shows that it states but a single cause of action. The suit is brought by a taxpayer* against certain city officials, and also against certain contractors, for the purpose of obtaining a judgment restraining and enjoining the officials and contractors from carrying out what are alleged to be illegal contracts, preventing any further payments thereunder, and requiring the defendants to restore and repay to the city certain moneys which are alleged to have been illegally wasted and diverted, all having to do with a single department of the city government, and arising out of the conduct and management thereof. The order is, therefore, affirmed, *860with ten dollars costs and disbursements. Blackmar, P. J., Kelly, Jaycox and Manning, JJ., concur; Young, J., not voting.

 See Gen. Mun. Law, § 51.— [Rep.